Citation Nr: 0638750	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the thoracis spine, T-12, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran is currently 
incarcerated at a state correctional facility serving a life 
sentence for capital murder.  In May 2005 he requested a 
hearing a before the Board.  He noted that the prison had 
videoconference capabilities.  

Under VA regulations hearings before the Board are held 
either in Washington, DC, or at a VA facility having adequate 
physical resources and personnel for the support of such 
hearings.  See 38 C.F.R. § 20.705 (2006).  With few 
exceptions, the Board generally only conducts videoconference 
hearings at regional offices.  Although the prison may have 
videoconference equipment, the Board is under no obligation 
to provide a videoconference hearing at that facility.  

That being said, the veteran is entitled to either a hearing 
before the Board at the RO or a videoconference hearing 
before the Board conducted at an appropriate VA facility.  On 
remand, the veteran should be informed of his options for a 
hearing before the Board.  The veteran should also be 
informed that if he was unable to attend a scheduled hearing, 
his representative could present evidence and argument on his 
behalf.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO or AMC should send the veteran 
a letter informing him of his options 
regarding a hearing before the Board and 
the locations where videoconference 
hearings are conducted.  The veteran 
should be asked if he still desires a 
hearing before the Board.  The veteran 
should be informed that his 
representative could present evidence and 
testimony on his behalf if he were unable 
to attend a hearing.  

2.  If the veteran still desires a 
hearing, the requested hearing before a 
Veterans Law Judge should be scheduled in 
accordance with the docket number of his 
appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



